_,..
                                                        i”‘;..,
                                                             $&      ,;
                                                        ., -  :  \
                                                        0*..:...;..:/
                                                                   \
             OFFICE             OF     THE     ATTORNEY              GENERAL                  OF   TEXAS
                                                  AUSTIN
GROVERSELLERS
ATTOINLYGLNCRAL




   Eqaorrblr             Purt          Ouian
   Oowty         Attoruy
   El     ?a80  uowty
   El     raao,  mur




                         us     h4ro       roo8i*r                                          ooaorrrlrrg      the
   r nSt!lO
         o fd
            lr r r r eiy                                                                    80id
                                                                                              0loar          oporat   -
    lag    ug4.r         the pro71                                                       rired      Oivllmat-
    utrr    of     TIx88,            tar                                                valoror      tusr.

                                                                                        t    to tmtloa   for
                                                                                            the proolrloar of

                                                                      m lrrooldloa                   do-
                                                                      -11,  lm tbr                  eitr
                                                                      tad,         ruder     itr
                                                                     0 ths         tu    &88#88or
                                                                    ld     la the iollorimg
                                                                f    ita       offlo*         fur8ltura
                                                                b)     vduo ot all
                                                                         Ohs
                                                                 to rhloh rwh ~80.
                                                                ) ths trltu of It8 a8-
                                                               of    an uou8t        roprosemt-
                                                              ooountr          payable ~4
                                                               sush lrosl~tioaj                     ( 8)
                     book        ral          0r the ah4r.l                orrtruadi8g              and
                         tbs .8#3iLd            v,clueo? tb              fur ~itweld
             :f.xtue,s           aad roe1            rat&to         hold by rwh la 80-
             ola4lon            ud     ratiorod           br    it far           tU8tlOL
             (aphwir                 oury)
                         You propovad                ths follorl~                  quortlo~rr
    Ionorablr   Rrwrt          Quinn, pagr 2


                 ‘A.      AN     the #tOSk#, or 8@vlUS ld in-
          VOStmat       -0        mOOmt8   &S th@y U@ Oatid,
          tamblot

               %.   on llha b4818 should tha   bat;=--
          that 18, hov should the ralw of t ia
          bo dotomlaodT*
    rhioh for    th8    PUPpOW        O? th18   OpiaiQlr   We   VOUpSd    tOg8th.P.

              Under the o lalom of thl8 dopartmoot    lo, O-3834,
    &pprored Augud 18 15 41, a oop~ of vhlsh la &aohed      hero-
    to, it 18 hold thr& the r~rl~r l04 lnw8tuat      8hW0 M-,
    oountr &re taxable for 8tato @ad aou8tJ  bd rtiorem t-8
    ia the hands of the OVPOC, rhloh                o p inio n laalefa   Jour   QUOS-
    tion QW.
              glwo under the porlrly        of Artlole 856, Re-
    via.6 01~11 8tatUt;Se;: ToxaaC  19 5, kid        8hU.S Shdl be
    domed JWSOti     W D            tho rtiu8tiOn      of 8ueh -08
    vould be govrraod b tbuL&~irlonr       of ahrpter 6 Tltlo
    122, Ret1r.d Clrll ktrr      of %x88, 1925, &ad ;u,tloulu-
    ly Artlolo 7174, rhloh lr la p a r t l8 follorrr
               “Per aon property of every da#or lpt loa
          &all be rAlued at its true ud full +blue 18
          DCOU.g


                 rour third quortloa 18             am fO11OV8,

                 ‘0.   Uhat part     ot the resortos,       if any,
          Of the ASSOOi~tiOa        i.8 t-b10      8gain8t    t&  AS-
          SOCi~tiO~    &I 8Wht       In aOnRcrotl0~with thl8 QUeS-
          t ion,   :t bk.3~88it~t.8     COUStFUetl=       Of th. UbW
          lng of (0) or Art. 881r-55, madly                %a value
          Of it8 aSrOt      th.POia     ia UOOSS      Of . .. (2) tb
          book ttiuS     Of the rhrO#       OUt Stltdlly.    I0

                  Thlr            bera fully lnmN%I by aa 0 ln-
                          quertlcur     has
    :06”~ao;t$;sd:g”““,     fo. O-5526, lpprorod Juao 7 1941,
                    lr lttaohod horoto,    rhloh bflaor tie Boaa-
    lng ot the tom  “book v8luo' 8ad dl#tl~8h.#        betroaa ths
    ‘book value’ aad “vlthdrrval value,”    vhlrh latter 18 de-
    Slwd by &tiCt     881a-47, aStired Civil (it&tub8     Of T@-8,
    1925.




-
Ionorablr Pnort   Oulna, pago 3


          The  taxer    rhauld b o l88e8ud    in rooordaaoo rlth
the foraula  hid   born   la Artlolo 88l.e53, supra, and if ths
 #~rpl~S~# rhloh you rOZ@r 80 1~ your letter 90 Sat up on
th8  book8 Of t&S b#SOOi~tiOa     a8     t of tha book mluo   of
the -08,     ruoh 8UF~1U8.8           l
                               8USt r l    utomBtiO~lly doduoted
umber 8ubwotloa (2) of 8ub8rotloa (8) of the utlolo whloh
raqulr.8 tho,dmduotloa OS thr ‘book ~81~. of the rhrr.8
y-~--s,       t&  St~tUt. boiag phia  Wd  UiMSbigUOUS iP it8
     .

                                           Very   truly youm

                                      ATTORRRf 6RRRUL    OF    TIXA8




                                          ----I         liSSi#tMt
CIRrdb